OFFICE OF THE AlTORNEY GENERAL OF -
                               AUSTIN




HonorableWeaver H. Baker, Chairman
Board   Of   COIltrOl
Austin,      Texas
mar 8ltr




           la oq oplnloll
8qperlitendant of .‘utih 8ta
to liva at the Eoa~ltal'of
that undar the
                 t n
lp p r o p r la tls
‘ia llIlr  o r*
              mill
Horrp$talto ros
oi his.r$@t to
Inthnt op~loxl




                   1s logated at Galveston, Tefda, the
      Galveston State Pafchopath~o&aplta.l.,in whloh
      there has bson hoapltaliz64sppraxfmastely $GO
      patlsnts, ror a psrlod of several ysarr prsoeb-
      lne the month or August, 1913. The lnstitutlon
      le comp~lsed~ofa large fire-proof hospital unit,
      garages, and storeroom,38~3two old Uormltorlse
      Of wood oonetruotlon.~
gaorable keaver 1;.Bakar            pm   2



         *in thr ho~pithd, thorn are two mall apart-
   smnt8 oooupled by @etorr who tro ocmtlnurl4 on a.uty
   sad etsllable for liwudint~ eel1 to the patiexits.
   The woodon bulldin@ hare ban ooouplsd as 6orraitur:am
   ?o Pltta nh nt4 .
             -oIrJuly 27, 19~3, Galrr8tfm me rlritea b$ l
   hurrloane that deatioyed mtrrrl pilllo& dollarr
   worth or proprrtr.      Tim w~~6a~,dam~ltorles,rboro
   roinr~ to, n** injuxad to tIm uwl¶a that              cur
   enfinrare     advimd ui they weto irreparrbl*. Aitor
   the storm .:the attonUantr wmd other .psrramwl nre
   moved into th* hergltal altJ8 tha ap~roxlrt*lt
   $3 psbla$it8 briw horpltillm~d     at  l&e flu,    noatL6g
   8 very anb~rlrrbl~ rlta~8War       Eaasl&wab34     4aiuivp
   no Q,enr,to.: @M main boopttal unit     t&8 r*qrfretl
   lmmodlab~     rape%tC.’ fhr Board di~~tohed     it8
   r&l&aur,      mJod Pltts,   to ah. lns%lOuem       Imeai*Oelj
   tharrattrrj    who ropw8d      tbr bnirgcl.

           'Thr bJx4,  b uoapuy dth Or. chailer W.
   Cutnet, rirfted    the Eorpi'tal011AN@?M%
                                           3, L9&
   aad .rfto* surtor ot our mparlnteam%t  a. Dar14
   rrr$r ana our Wmme8ynrr~Bap~rllntuuient,M.
   Chmier W. kiotaa,    aad after ObUnlng         the
   dwm(l~ or the atotm, 6OROlUdrd to s1om         tha
   lnrtltutlontm repaim end be IEOW the paDirate,
   to other mat&l hospltnlr in Tans, whore y had
   ample aoooiamodatlonr, or aiuharga t&m as tha
   8uperlntdndenta00h0r raaaaaaeaU*.
         *Them  &OR mter been at 'Amytlm In the
   hl&tory or the inetf~tutlona how  for the &per-
   tntsn&nt, .-SICthere WSL:hot at the tlrerof the
   atopa, an4 there orlats non* at thh th*.     At
   1.+rt cm6 Ls~lRlatut* tufI&al down 0      racwat      tot
   an ap roprletion to builK*       SUptlntOnd4nO'S
   ~.Uid&Oe.
                                                                                      .,
                                                                               39,Y




BOA


            TV. I-.0. Rrown, 8 r0mtar +wl.uttendont,
      now et the San Antonio State Hoaplt.1        llrcld, a.t
      2702 Xlbnue 0. Dr. hVl6 PilYda4,  SupcstLtenQ4nt
      at the the of the atom, end who will ba kept
      %a ruoh aopacity until   Novmbar 1, 1943, li+eU
      at 1212 A*o.a* 0.    The plow rhno ho 1lt.d wo.
      rendare aabanablo bp the storm, ~34 his Iurn%bure
      was laveto1.l do-4     60 s metit  theroot.
             *lo rlaw ei our approloal o? tho lltuatlaa
      e&4 rot the ofororold  roancno,  tha Boar4 dltootod
      Dr. Dwld tiodo to raaaln MI duty until oaah tire
      as the prtlonto  ooulQ ba -red   ta other hoapftalo,
      OP Ql~ohst@4, aa aaeh oam dorlrad,      aad to
       oaarolly wlnb up the offolro   ef the inotitutltxa,
      & oludiagtho poyiuat of CM bill.,     arid the
        riornaooa of otbor dutiaa lnol4aat    to cho
      Lr   a*0 ootioa.
              “3% wu auuoory far us 40 kup Da-.tide .
      la his   salt2 aapratty ior thr oantho ,ot aeptubu
      and iiotober ot 1943 in bho cm floool yeor       dwlnc,
      wbioh tlaia he ho. beea o& t&a ~vrob& of t&o
      Folvooton    Stabs Fogohopathio liooplt.1 as Suparln-
      $oahnt    tkmroof, ua &as dro*n hi. llo r for
      Sopt&bw,       19& aa will br ploasd on t 3;8 payxol.3
      for Oebobor, 1913, ior the opptoyri’etoa    lolorf~   .Tho
      Baud     found      la   asouo~ry    afbor     Dr.     sarae boaglrtrd
      aa mwh  ai’ these Qutia. at h~V8OtoA  8a ~ogr possible,
      to move his tc Anstfn, wham hr ha. boo. mSag.6
      in auoh oervlor,  and wh8re be dally uttendr to 8oae
      phoocl   Or   hi6    a0Pk   in his   prU4Uit         08jMOibt.    I26
      et111 miataln     e llmlted   psr#oaaol   at the ~OtitutiOA
      ror aolatoaonoa r& rnpalr purpoo4o la view oi the
      ltatr’a lure* lnvoot2macmtat tho plmoe and in view
      of the tact thnt it has 0rrl.y broa tm@arsrlly
      abimdonad. wi h e vs    used  th* tiootax Len a nldvloor9
      aopmcrlty Sn othrr mtters      at intervolo   rhea ho was
      not   Qllgeeed in hi. 0trsciai oa,peoity.     r?olmer*
      his prlnrr~ PunOtlti snd th6 toanon uo hato bspt
      him, hen bean to as61et ia the llgufdrtlonoi ti
      .rralrR ot the aalvsotm       State rayohopathlo    noopltal,
      xo oarmot eo+pfetrly      get bhe job done for aorpd
 !.
 Ir,




          wmths,       but (1eML1         take   ssro al t&s uaflaished
          bosinaar of the Chlrertm                State Psyohopathf,o
          Hoapl8al bore 'Inthe offloa rltb othw pereannel
          sitor Eavsabar 1, 1943.
                -111 you k%a41y let ua know whether or no%,
          under the eforessfd 88atasat o? frck,  ead War
          Chs tsms of thtilbovr 8plalga w lrg+lly psi&
          Dr. Nede bls selaw IS 8a erlo~euleat of the
          Qslvestoa       ~89ehopat i.
                           3te6e     is Uwpltrl tar the
          awn%& Q? Se teabar. 1913   ma4 tiothev ov not
          ws man lega!If pay bin hi8 s8Xsry for Ootobrr,
          1943, la rueh sspaOiC~.-



                                                     usr~~u,;ion him 8t
                                                      or *ha* rsolo8,.
                                                                    be
                                                              other dutlse
;$ '88 aqbubDeAdent      oi,ths ~lvrrbon 1kete.~.PsyeAopsohto
       rtqr~itel t&ou&out the acatb oi S$@?te!abcwrM Botober,l%).
                   lmer      rush fsste en4 fan oanslu8ieas dmm             there-
       trhm,ss    qtete4     sbovs   it     is wv   s ialw   tlmtt$is   wpaant
i, to )h.    U's48 of U&s ssin~             88 i3tQ.r % t8AdUbt Oft bhs hlvestoe
                                     l-1      fdm ro~ths of SopoUrbsr erd